The plaintiff in error, hereinafter called defendant, was convicted in the county court of *Page 228 
Caddo county on a charge of having the unlawful possession of whisky and her punishment fixed at imprisonment in the county jail for a term of 60 days and to pay a fine of $150.
The record discloses that at the time charged, certain officers with a search warrant went to a rooming house conducted by defendant and found four half-gallon jars of whisky and some beer in bottles and several cases of empty bottles. The appeal was filed in this court in October, 1927. No briefs in support of it have been filed. An examination of the record discloses no material error.
The case is affirmed.